1                                                                       The Honorable Thomas S. Zilly

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7
     YOLANDA MADRY,                                           )
8                                                             )
                                                 Plaintiff,   )   No. 2:18-cv-00402
9                                                             )
                     vs.                                      )   PRETRIAL ORDER
10                                                            )
     KING COUNTY DEPARTMENT OF                                )   LCR 16(1)
11   TRANSPORTATION (KCDOT),                                  )
                                                              )   TRIAL DATE: MAY 20, 2019
12                                            Defendant.      )

13      The parties submit this Joint Pretrial Statement in accordance with Western District of

14   Washington Civil Rule 16(h) and the Court’s Order Setting Trial Date and Related Dates.

15      I.       FEDERAL JURISDICTION

16
                 Jurisdiction in this case is pursuant to 28 U.S.C.A. §1367.
17
        II.      CLAIMS AND DEFENSES
18
              A. Plaintiff’s Claims
19
               1. RCW 49.60 – DISPARATE TREATMENT - Plaintiff is alleging disparate treatment
20
                   based on Race.
21
               2. RCW 49.60 – RETALIATION FOR OPPOSING A DISCRIMINATORY
22
                   PRACTICE Plaintiff is alleging that she was terminated in retaliation for opposing a
23
                   discriminatory practice at work.
                                                                         Daniel T. Satterberg, Prosecuting Attorney
                                                                         CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
     PRETRIAL ORDER - 1                                                  500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
1             B. Defendant’s Defenses

2              1. The damages and/or injuries alleged by the plaintiff, if any, are the result of the

3                  plaintiff’s own conduct and were not the result of any conduct of the defendant.

4              2. King County would have made the same decision to terminate Plaintiff’s

5                  employment.

6              3. Plaintiff has failed to mitigate her damages, if any exist.

7      III.      STIPULATED FACTS

8
       The following facts are admitted by the parties:
9
       1. On April 13, 2015, Plaintiff received an offer of employment as a term-limited temporary
10
              Transit Administrative Support Specialist III (TASS III) in the Transit Division’s Human
11
              Resources Section. Plaintiff’s start date was April 14, 2015 and the work was anticipated
12
              to end no later than April 13, 2016.
13
       2. Plaintiff received an offer letter for the position of Recruiting Coordinator TLT (HR
14
              Associate) on May 4, 2015.
15
       3. Plaintiff began her position as a TLT Recruiting Coordinator (HR Associate) on May 11,
16
              2015.
17
       4. Ivette Martinez Morales formally reviewed Plaintiff’s work performance in August of
18
              2015.
19
       5. The TASS III position reported to Adrienne Leslie. As an HR Associate, Plaintiff’s
20
              supervisor was Ivette Martinez Morales during her employment term.
21
       6. King County conducted an investigation into Plaintiff’s access into NEOGOV during early
22
              October of 2015.
23


                                                                          Daniel T. Satterberg, Prosecuting Attorney
                                                                          CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     PRETRIAL ORDER - 2                                                   500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
1      7. King County employee Susan Eddy conducted an investigation of an allegation that

2            Plaintiff misused county information technology assets. Plaintiff was suspected to have

3            improperly used the NEOGOV applicant tracking system by accessing applicant

4            information in a recruitment for which she was an active applicant, changing applicant

5            status, and moving applications through examination steps.

6      8.    Plaintiff told employee James Moreau that King County employee, Ivette Martinez

7            Martinez Morales mentioned the words “race card” to her in reference to another Black

8            employee applying for a job by the name of Lee Jones.

9      9. Plaintiff was terminated from King County on October 16, 2015.

10     10. Plaintiff sought no medical, mental health, or psychiatric care between January 26, 2015

11           and March 18, 2016 other than filling previously prescribed prescriptions for medication.

12     11. Plaintiff was diagnosed with Generalized Anxiety Disorder several years ago and has been

13           prescribed and taking medications to treat it since at least 2013.

14

15     IV.      ISSUES OF LAW

16
        The following are the issues of law to be determined by the Court:
17
       A. Plaintiff:
18
       1. Did Defendant violate Plaintiff’s rights under RCW 49.60 by treating her disparately
19
             compared to her similarly situated coworkers based on Race?
20
       2. Did Defendant violate Plaintiff’s rights under RCW 49.60 by retaliating against her after
21
             Plaintiff reported to a coworker that her supervisor, Ivette Martinez-Morales, made a
22
             comment that Plaintiff believed was offensive based on race?
23


                                                                          Daniel T. Satterberg, Prosecuting Attorney
                                                                          CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     PRETRIAL ORDER - 3                                                   500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
1      3. Was Ms. Madry’s race a substantial factor in Defendant, King County’s, decision to

2           terminate her employment in violation of the Washington Law Against Discrimination?

3      4. Was Ms. Madry’s alleged opposition to an alleged discriminatory statement made by,

4           Ivette Martinez-Morales, a “substantial factor” in King County’s decision to terminate

5           Madry?

6

7      V.      WITNESSES

8      A. Plaintiff’s Witnesses

9
       EXPERT WITNESS:
10
       1. Robert Patton – Will Testify via Video Deposition
11
            Mr. Patton will testify to Plaintiff’s Economic Loss since her termination from King
12
            County. Mr. Patton is an expert economist as set forth in his report dated April 9, 2019.
13

14     2. Evan Kanter –

15          Mr. Kanter formed his opinion of Ms. Madry’s medical conditions during visits she had

16          with him to treat anxiety and depression.

17
       LAY WITNESSES:
18
       3. Plaintiff, Yolanda Madry – Will Testify
19
            Contact Information is with Plaintiff’s counsel at:
20

21          Nolan Lim Law Firm, PS

22          705 Second Ave. Suite, 1000

23          Seattle, WA 98104


                                                                        Daniel T. Satterberg, Prosecuting Attorney
                                                                        CIVIL DIVISION, Litigation Section
                                                                        900 King County Administration Building
     PRETRIAL ORDER - 4                                                 500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
1      4. Ivette Martinez Morales – Will Testify

2
          Contact Information Known to Defendant
3
          Information regarding Defendants’ actions during the events immediately proceedings and
4
          lasting through the termination of Plaintiff.
5

6      5. Susan Eddy – Will Testify

7
          Contact Information Known to Defendants
8
          Information regarding Defendants’ actions during the events immediately proceedings and
9
          lasting through the termination of Plaintiff.
10

11     6. Adrienne Leslie – Will Testify

12
          Contact Information Known to Defendants
13
          Information regarding Defendants’ actions during the events immediately proceedings and
14
          lasting through the termination of Plaintiff.
15

16     7. James Moreau – Will Testify

17        2653 22nd W. Avenue

18        Seattle, WA 98199

19        Former employee of Defendant who will testify to events during and immediately after

20        Plaintiff’s employment termination. Mr. Moreau will testify to his recollection of events

21        during Ms. Madry’s employment and immediately thereafter.

22
       8. Jose Dominguez – Will Testify
23
          (360) -584-7177
                                                                      Daniel T. Satterberg, Prosecuting Attorney
                                                                      CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     PRETRIAL ORDER - 5                                               500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
1           Tumwater, WA

2           Mr. Dominguez will testify to his recollection of events during Plaintiff’s employment

3           with Defendant.

4
        9. Jenifer Montoya –Witness
5
            Information regarding Defendant’s action during the last two weeks prior to Plaintiff’s
6
            termination.
7

8    Defendant’s Response: As set forth in Motions in Limine, King County reiterates its objections

9    to the testimony of the witnesses who were not disclosed in discovery. King County specifically

10   objects to the testimony of Lee Jones, Jeffrey Edwards, and Unita Knight who were not disclosed

11   in initial disclosures or any subsequent responses to King County’s requests for discovery. King

12   County objects to the testimony of Dr. Evan Kanter who was not disclosed as a witness until

13   April 16, 2019, more than two months after the end of discovery, and to his designation as an

14   expert for the first time on April 23, 2019, more than six months after the expert disclosure

15   deadline.

16      B. Defendant’s Witnesses
17      1. Susan Eddy – Will Testify
18          Contact through defendant’s counsel.
19          Ms. Eddy participated in plaintiff’s training, interviewed her related to concerns
20          regarding HR Associate in-fighting, conducted the investigation into plaintiff’s misuse of
21          the Neogov system and has information on the events leading to the plaintiff’s
22          termination.
23


                                                                         Daniel T. Satterberg, Prosecuting Attorney
                                                                         CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
     PRETRIAL ORDER - 6                                                  500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
1      2. Edye Edwards – Will Testify

2         Contact through defendant’s counsel.

3         Ms. Edwards worked as a Human Resource Associate during the time of plaintiff’s

4         employment and has information on the events leading to the plaintiff’s termination.

5      3. Anh Hoang – Possible Witness Only

6         Contact through defendant’s counsel

7         Ms. Hoang worked as an Employee Labor Representative and spoke with the plaintiff in

8         the time period preceding plaintiff’s termination.

9      4. Grant Johnson – Will Testify

10        Contact through defendant’s counsel. Mr. Johnson worked as a Human Resource

11        Associate during the time of plaintiff’s employment and participated in plaintiff’s

12        training. He was supervised by Ivette Martinez-Morales.

13     5. Adrienne Leslie – Will Testify

14        Contact through defendant’s counsel.

15        Ms. Leslie terminated plaintiff from her employment and has information on the events

16        leading to that decision.

17     6. Elisha Mackey – Will Testify

18        Ms. Mackey worked as a Human Resource Associate with plaintiff and has information

19        pertaining to the requirements of the position and related to the events leading to plaintiff’s

          termination.
20
       7. Ivette Martinez Morales – Will Testify
21
          Contact through defendant’s counsel.
22
          Ms. Martinez Morales was plaintiff’s supervisor at the time of her termination and has
23
          information on the events leading to that decision.
                                                                          Daniel T. Satterberg, Prosecuting Attorney
                                                                          CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     PRETRIAL ORDER - 7                                                   500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
1      8. James Moreau – Possible Witness Only

2         2653 22nd W. Avenue

3         Seattle, WA 98199

4         Mr. Moreau spoke with plaintiff prior to her termination.

5      9. Patricia Stinehour – Possible Witness Only

6         Contact through defendant’s counsel.

          Ms. Stinehour worked as a Human Resource Associate with plaintiff and has information
7
          pertaining to the requirements of the position and related to the events leading to plaintiff’s
8
          termination.
9
       10. Records Custodian for General Dynamics –Possible Witness Only
10
          3756 17th Street SW
11
          Lewis McChord, WA 98433
12
          253-964-0458
13
          The Records Custodian for General Dynamics would be called to authenticate records
14
          received from Plaintiff’s current employer General Dynamics.
15
       11. Records Custodian for Providence Health Services – Possible Witness Only
16
          1801 Lind Ave SE
17
          Renton, WA 98057
18
          425-525-3355
19
          The Records Custodian for Providence Health Services would be called to authenticate
20        records received from Plaintiff’s former employer Providence Health Services.
21     12. Records Custodian for PacMed – Possible Witness Only

22        601 S Carr Road

23        Renton, WA98055

                                                                          Daniel T. Satterberg, Prosecuting Attorney
                                                                          CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     PRETRIAL ORDER - 8                                                   500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
1              425-277-3700

2              The Records Custodian for PacMed Renton would be called to authenticate Medical records

3              received from Plaintiff’s Medical Providers.

4      VI.        EXHIBITS

5              A. Plaintiff’s Exhibits

6




                                                                                                 Admissibility



                                                                                                                 Admissibility


                                                                                                                                 Authenticity
                                                                                                 Stipulated
7




                                                                                                                 Disputed


                                                                                                                                 Disputed
8    Ex.
     No.        Date           Bates Number         Description
9          1    2015-04-13     KC-YM-000063         Plaintiff’s Hiring Letter for TASS III           X
           2    2015-05-04     KC-YM-000093-94      Plaintiff's Hiring Letter for TLT                X
10         3    2015-08-11     KC-YM-000012-14      Performance Review                               X
           4    2015-10-05     KC-YM-000043         Paid Admin Leave Letter                          X
11                             KC-YM-000114 -
                2015-10-16                          Plaintiff's Termination Letter
           6                   KC-YM-000115                                                          X
12                                                  Chief's Toolbox Email, From:
                               KC-YM-000604         Adrienne Leslie, To: Ivette Martinez-
13         7 2015-08-25                             Morales                                          X
           8 2015-10-05        KC-YM-000045-49      Madry Investigation Report                       X
14                                                  Madry Correspondence placed in
                2015-10-20     KC-YM-000022-23
           9                                        personnel file                                   X
15                                                  King County Space Planning
        10 2013-11-01                               Document                                                         X               X
16                                                  Employee Related Workplace
        11 2006-07-25                               Investigations Policy                            X
17                             KC-YM-000232-        Interview Notes Madry Investigation
                2015-10-15
        12                     235                  - Ivette Martinez Morales                        X
                               KC-YM-000256-        From: Anh Honag To Susan Eddy;
18         2015-10-05
        13                     258                  Hoang Notes of Meeting with Madry                X
19      14 2015-10-05          KC-YM-000042         Jose Dominguez Written Note                      X
                               KC-YM-001021 -       King County Non-Discrimination
20      15 2002-07-01          KC-YM-001025         Policy                                           X
                               KC-YM-000262 -       Eddy to Hoang Email regarding
                2015-10-09
21      16                     KC-YM-000263         Madry conversation notes                         X
                               KC-YM-000249 -       Email from Martinez-Morales to
22      17 2015-10-06          252                  Susan Eddy – Interview Notes                     X
                               KC-YM-000026 -
                2015-10-15                          Eddy Handwritten Notes
23      18                     KC-YM-000041                                                          X
                               KC-YM-000236-
                2015-10-15                          Jose Dominguez Investigation Notes
        19                     238                                                                   X
                                                                                Daniel T. Satterberg, Prosecuting Attorney
                                                                                CIVIL DIVISION, Litigation Section
                                                                                900 King County Administration Building
     PRETRIAL ORDER - 9                                                         500 Fourth Avenue
                                                                                Seattle, Washington 98104
                                                                                (206) 296-0430 Fax (206) 296-8819
1       20 2013-12-01                         King County Due Process Manual                          X
        21 2015-11-19     YM-000237           Plaintiff Last Paystub at King County         X
2                                             Plaintiff's W2 from Providence
        22 2018-01-01                         Hospital                                      X
3                                             Plaintiff's W2 from General
        23 2018-01-01                         Dynamics                                      X
4       24 2018-01-01                         Plaintiff's W2 from Nordstrom                 X
                                              Plaintiff’s W2’s from Contract
5       25 2018-01-01                         Professionals                                 X
                          PM - 0002 - PM –
6                         0005; PM - 0009 -
                          PM – 0012; PM -
7                         0013 - PM – 0016;
                          PM - 0017 - PM –
8                         0021; PM - 0021 -
                                              Plaintiff Pacific Medical Records
                          PM – 0025; PM -
                                              (Stipulated Set w/ Redactions of
9                         0040 - PM – 0042;
                                              Unrelated Personal Information)
                          PM - 0042 - PM –
10                        0045; PM - 0048 -
                          PM – 0051; PM -
11                        0056 - PM – 0059;
                          PM - 0062 - PM -
12      26   2018-08-23   0065                                                              X
        27   2016-01-01   YM00019-20          Plaintiff's 1040 2015                         X
13      28   2017-01-01   YM000030-31         Plaintiff's 1040 2016                         X
        29   2018-01-01   YM0000147-149       Plaintiff's 1040 2017                         X
                                              Email – Martinez Morales to Yolanda
14                        KC-YM0000749
        30 2015-09-22                         Madry re Lee Jones                            X
                          KC-YM-000781-       Email from Martinez Morales to
15           2015-09-28
        31                782                 Madry Re: Liability                           X
16                                            Defendant’s answer to Plaintiff’s
        32                Dkt No. 4           Complaint                                               X
17                                            Defendant’s answers to Plaintiff’s
        33 2018-04-06                         First Set of Interrogatories                            X
18                                            Yolanda Madry – Access to
        34 2015-04-14     KC-YM-00050         Confidential Employee Data Form               X
19                                            Perpetuation Video deposition of
                                              Bob Patton in lieu of live trial
        35                                    testimony                                               X           X
20
                                              Plaintiff’s last paystub at Providence
        36   2018-06-15                       Hospital                                      X
21
        37   2016-01-01   YM-000241 (2)       W2 Providence 2016                            X
        38   2017-01-01   YM-000242 (2)       W2 Providence 2017                            X
22
        39   2015-01-01                       1099 KCDOT 1099                               X
                          74:14-74:22 Video
23                                            Video Deposition Clip of Ivette
                          Timestamp:
                                              Martinez-Morales
        40 2018-11-01     12:02:55-12:03:05
                                                                        Daniel T. Satterberg, Prosecuting Attorney
                                                                        CIVIL DIVISION, Litigation Section
                                                                        900 King County Administration Building
     PRETRIAL ORDER - 10                                                500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
1                                         Demonstrative Economic Loss
        41                                Chart
2       42                                Demonstrative
        43                                Demonstrative Organizational Chart
3                                         Demonstrative Photos of King
        44                                County Management staff
4            B. Defendant’s Exhibits
5




                                                                                    Admissibility



                                                                                                    Admissibility


                                                                                                                    Authenticity
6




                                                                                    Stipulated

                                                                                                    Disputed


                                                                                                                    Disputed
7    Ex.
     No.     Date          Bates Number    Description
8    100     2005-04-01                   King County Personnel Guidelines              X
                                          Transit Administrative Support
9            2015-03-04    KC-YM-000087
     101                                  Specialist Job Posting                        X
     102     2015-03-22    KC-YM-000106   Recruiting Coordinator Job Posting            X
10   103     2015-04-14    KC-YM-000069   Hire Letter for HR Associate Position         X
     104     2015-05-01                    HR Org Chart                                 X
11                                        Transit HR Onboarding and Training
             2015-05-03    KC-YM-000118
     105                                  Plan for HR Associates                        X
12   106     2015-05-11    KC-YM-000302   HR Associate TLT Schedule                     X
     107     2015-09-05                   Demonstrative Picture of HR Staff
13
                                          Email from Parker to Ivette
             2015-09-10    KC-YM-000011   regarding Interview Scores
14   108                                  2015RC04617                                   X
                                          Email from Madry to Ivette
15           2015-09-17    KC-YM-000003   regarding Interview Scores
     109                                  2015JD05030                                   X
16                                        Response and Memo regarding
             2015-10-05    KC-YM-000052
     110                                  Investigation from Martinez-Morales           X
17   111     2015-10-17    KC-YM-000113   PCN for Termination                           X
     112     2016-01-01                   2016 King County Salary Table                 X
18   113     2016-01-15                   Hire Letter from Providence                   X
     114     2017-01-01                   2017 King County Salary Table                 X
19                                        2017 Performance and
             2017-04-02                   Development Form from
20   115                                  Providence                                                    X               X
     116     2018-01-01                   2018 King County Salary Table 1.75%           X
21   117     2018-01-01                   2018 King County Salary Table 3.25%           X
     118     2018-11-09                   Hire Letter from General Dynamics             X
22                                        Settlement Agreement from
             2019-02-14
     119                                  Providence health and services                                X
23                                        Tuition Reimbursement from
             2019-02-14
     120                                  Providence health and services                                X
                                                                   Daniel T. Satterberg, Prosecuting Attorney
                                                                   CIVIL DIVISION, Litigation Section
                                                                   900 King County Administration Building
     PRETRIAL ORDER - 11                                           500 Fourth Avenue
                                                                   Seattle, Washington 98104
                                                                   (206) 296-0430 Fax (206) 296-8819
1                                               King County Code Title 3 Personnel -
      121    2019-01-01                         Chapter 3                                                X           X
2     122    2019-04-17                         Demonstrative Timelines
      123    2015-01-01                         PERS Choice Booklet                                      X           X
3                                               King County Contingent Worker
      124    2014-04-01                         Manual                                                   X           X
4                                               King County Performance Appraisal
      125    2014-09-01                         and Merit Pay System Manual                              X           X
5     126                                       Economic Loss Demonstrative
      127                                       Demonstrative Aids
6

7       DATED this 3rd day of May, 2019.

8
                           NOLAN LIM LAW FIRM, P.S.                             DANIEL T. SATTERBERG
9                                                                          King County Prosecuting Attorney

10                            By: _/s/Nolan Lim         _                  By: /s/Donna F. Bond
                                  Nolan Lim Law Firm, PS                  Donna F. Bond, WSBA #36177
11                            705 Second Ave., Suite 1000               Amy Montgomery, WSBA #32068
                                Seattle, Washington 98104                             500 Fourth Avenue
12                             Telephone: (206) 774-8874                     Seattle, Washington 98104
                                Facsimile: (206) 430-6222                     Telephone:(206) 296-0430
13                                nolan@nolanlimlaw.com                             Fax: (206) 296-8819
                                                                                 dbond@kingcounty.gov
14                                    Attorney for Plaintiff                  Attorneys for King County

15

16                                     ACTION BY THE COURT

17          (a)     This case is scheduled for trial before a jury on May 20, 2019, at 9:00 a.m.

18          (b)     Trial briefs shall be submitted to the Court on or before May 3, 2019.

19          (c)     Jury instructions requested by either party shall be submitted to the Court on or

20   before May 3, 2019. Suggested questions of either party to be asked of the jury by the Court on

21   voir dire shall be submitted to the Court on or before May 3, 2019.

22          This order has been approved by the parties as evidenced by the signatures of their

23   counsel. This order shall control the subsequent course of the action unless modified by a


                                                                           Daniel T. Satterberg, Prosecuting Attorney
                                                                           CIVIL DIVISION, Litigation Section
                                                                           900 King County Administration Building
     PRETRIAL ORDER - 12                                                   500 Fourth Avenue
                                                                           Seattle, Washington 98104
                                                                           (206) 296-0430 Fax (206) 296-8819
1    subsequent order. This order shall not be amended except by order of the Court pursuant to

2    agreement of the parties or to prevent manifest injustice.

3

4           DATED this 9th day of May, 2019.



                                                          A
5

6
                                                          Thomas S. Zilly
7
                                                          United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


                                                                        Daniel T. Satterberg, Prosecuting Attorney
                                                                        CIVIL DIVISION, Litigation Section
                                                                        900 King County Administration Building
     PRETRIAL ORDER - 13                                                500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
